DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 16/900,048 filed 6/12/20.  
Claim(s) 1-11 is/are presented for examination.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  “the first plugin module” implies the same or different “a fist dynamic plugin module” in claim 1.  If it is the same, “the first dynamic plugin module” should be used.  Appropriate correction is required.
Regarding claim(s) 2 & 7, the phrase "capable" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim(s) 1-11 is/are unclear to the examiner; what does it mean by stating “receiving, by the web server, a request from the client device, to invoke an integration action with one of the plurality of third-party applications to execute one or more operations of a contact center interaction flow”?  The Examiner is not sure what is “integration action”?  Is this some sort of performing an operation?  What about “contact center interaction flow”?  What exactly is this?  Some sort of low or business center?  Please clarify
Claim(s) 1-11 is/are unclear to the examiner; what does it mean by stating “communicating, by the web server, with the integration server, wherein the integration server comprises a plurality of dynamic plugin modules configured to fulfill the integration actions”?  The Examiner is not sure what is “dynamic plugin modules”?  Does it mean the “plugin modules” constantly changing?  What is the advantage of using the “dynamic plugin modules” comparing to “static plugin modules”?  Please clarify
Claim(s) 1-11 is/are unclear to the examiner; what does it mean by stating “identifying, by the web server, a first dynamic plugin module to execute the one or more operations of the contact center interaction flow, from the plurality of plugin modules wherein the identifying is based at least in part on prior configuration of the web server, wherein the first plugin module is unavailable for fulfilling the request”?  The Examiner is not sure what how is the identifying based on at least in part of prior configuration”?  Not sure whether the identifying dynamic plugin module relate to the prior configuration of the webserver.  Please clarify
Claim(s) 1-11 is/are unclear to the examiner; what does it mean by stating “routing a request to the invoke the integration action to execute the one or more operations of the contact center interaction flow to the integration server corresponding to the second dynamic plugin module, wherein the integration action is invoked and the unified collaboration system is connected with the one of the plurality of third-party applications”?  The Examiner is not what is the claimed invention?  What exactly does the Applicant trying to accomplished?  How is the executing depends on the dynamic plugin module?  What is a relationship between the integration action and the unified collaboration system?   Please clarify

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salo, U.S. Patent/Pub. No. 2009/0106413 A1 in view of Conescu, U.S. Patent/Pub. No. 2010/0060909 A1.
As to claim 1, Salo teaches a method for invoking integration actions for a plurality of third-party applications with a unified collaboration system, wherein the system comprises at least a client device operatively connected to a web server, wherein the web server is operatively connected to an integration server, the method comprising the steps of: 
receiving, by the web server, a request from the client device, to invoke an integration action with one of the plurality of third-party applications to execute one or more operations of a contact center interaction flow; 
communicating, by the web server, with the integration server, wherein the integration server comprises a plurality of dynamic plugin modules configured to fulfill the integration actions; 
identifying, by the web server, a first dynamic plugin module to execute the one or more operations of the contact center interaction flow, from the plurality of plugin modules wherein the identifying is based at least in part on prior configuration of the web server; 
routing a request to the invoke the integration action to execute the one or more operations of the contact center interaction flow to the integration server corresponding to the second dynamic plugin module, wherein the integration action is invoked and the unified collaboration system is connected with the one of the plurality of third-party applications. 
But Salo failed to teach , wherein the first plugin module is unavailable for fulfilling the request; identifying, by the web server, a second dynamic plugin module, wherein the second dynamic plugin module is available for fulfilling the request.
However, Conescu teaches the limitation wherein the first plugin module is unavailable for fulfilling the request (Conescu, page 10, paragraph 134; page 12, paragraph 159; i.e., identified an unavailable of the plugin); identifying, by the web server, a second dynamic plugin module, wherein the second dynamic plugin module is available for fulfilling the request (Conescu, page 1, paragraph 11; i.e., determine the availability of the second plugin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salo in view of Conescu so that the system would be able to determine the status of the plugins.  One would be motivated to do so to determine the appropriate program or configuration to perform certain job (see Conescu, page 1, paragraph 3).
As to claim 3, Salo-Conescu teaches the method as recited in claim 1, wherein the client device comprises one of: a service of the unified collaboration system or a user interface component, wherein the user interface component requires a business function (Salo, figure 3; i.e., user interface). 
As to claim 4, Salo-Conescu teaches the method as recited in claim 1, wherein the integration server is located on-premises (Salo, figure 4). 
As to claim 5, Salo-Conescu teaches the method as recited in claim 1, wherein the dynamic plugin modules each define one or more integration action implementations  (Salo, page 2, paragraph 24; i.e., plugin for the requested action). 
As to claim 7, Salo-Conescu teaches the method as recited in claim 1, wherein the integration action configuration is capable of alteration at any time in the process without disruption of the unified collaboration system (Salo, page 7, paragraph 68; i.e., modifying of the connection). 
As to claim 8, Salo-Conescu teaches the method as recited in claim 1, wherein the third party application comprises one or more of: a customer relationship management system, a database, and a workforce management system (Salo, page 5, paragraph 47; i.e., database). 
As to claim 9, Salo-Conescu teaches the method as recited in claim 1, wherein the integration actions have been manually configured to include one or more of: defined inputs to the integration action; defined outputs that the integration action provides; an identifier wherein the identifier is used by the client to specify which business function to perform; and a plugin grouping (Salo, page 7, paragraph 67; i.e., user input). 
As to claim 11, Salo-Conescu teaches the method as recited in claim 9.  But Salo failed to teach the claim limitation wherein the plugin grouping comprises a cluster of plugin instances that are available to fulfill a request of the integration action.
However, Conescu teaches the limitation wherein the plugin grouping comprises a cluster of plugin instances that are available to fulfill a request of the integration action (Conescu, page 10, paragraph 136; i.e., identified other plugins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salo in view of Conescu so that the system would be able to determine the status of the plugins.  One would be motivated to do so to determine the appropriate program or configuration to perform certain job (see Conescu, page 1, paragraph 3).


Claim(s) 2, 6 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salo, U.S. Patent/Pub. No. 2009/0106413 A1 in view of Conescu, U.S. Patent/Pub. No. 2010/0060909 A1, and further in view of Lawson, U.S. Pug. No. 2011/0098985 A1.
As to claim 2, Salo-Consescu teaches the method as recited in claim 1.  But  Salo-Consescu failed to teach the claim limitation wherein the web server comprises a cloud-based service which is capable of facilitating communication with the integration server. 
However, Lawson teaches the limitation wherein the web server comprises a cloud-based service which is capable of facilitating communication with the integration server (Lawson, page 5, paragraph 159; i.e., central processor (equivalent to cloud-based service); facilitating communication is intended use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salo-Consescu in view of Lawson so that the system would be able to manage software application.  One would be motivated to do so to provide user with a tool to search for the mark property values (see Lawson, page 1, paragraph 8).
As to claim 6, Salo-Consescu teaches the method as recited in claim 11.  But  Salo-Consescu failed to teach the claim limitation wherein the prior configuration comprises a manual configuration or an automatic configuration. 
However, Lawson teaches the limitation wherein the prior configuration comprises a manual configuration or an automatic configuration (Lawson, page 1, paragraph 11; i.e., manual configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salo-Consescu in view of Lawson so that the system would be able to manage software application.  One would be motivated to do so to provide user with a tool to search for the mark property values (see Lawson, page 1, paragraph 8).
As to claim 10, Salo-Consescu teaches the method as recited in claim 91.  But  Salo-Consescu failed to teach the claim limitation wherein the defined inputs comprise property names and constraints on the property values and the defined outputs comprise property names and constraints on the property values. 
However, Lawson teaches the limitation wherein the defined inputs comprise property names and constraints on the property values and the defined outputs comprise property names and constraints on the property values (Lawson, page 5, paragraph 155; i.e., property value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salo-Consescu in view of Lawson so that the system would be able to manage software application.  One would be motivated to do so to provide user with a tool to search for the mark property values (see Lawson, page 1, paragraph 8).

Listing of Relevant Arts
Lindelsee, U.S. Patent/Pub. No. US 20130232079 A1 discloses forward the initiate authentication request to the issuer and plug-in.
Goldberg, U.S. Patent/Pub. No. US 20140169767 A1 discloses routing web URL requests to triggering retrieval.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449